Hassler, J.,
The plaintiff’s claim is for injury to his automobile, caused, he says, by the negligence of the defendant. In his statement he alleges that, because of the injury sustained to his automobile through the defendant’s negligence, he “was compelled to expend about $500 to repair and restore said automobile.”
The defendant obtained this rule for a more specific statement for the reasons, as alleged in his petition, that he is without information as to the items making up the amount expended to repair the automobile, and the exact amount expended for that purpose, and that it is necessary for him to know the nature and cost of repairs in order to prepare his defence.
After this rule was granted, the plaintiff amended his statement by striking out the word “about,” so that it now reads, that he “was compelled to expend $500 to repair and restore said automobile.”
The plaintiff in another part of his statement sets forth in what particulars his automobile was damaged, so that we think the amendment of the statement striking out the word “about” makes it sufficiently specific to enable the defendant to know the nature and cost of the repairs and to prepare his defence to the plaintiff's claim.
We, therefore, discharge the rule for a more specific statement.
From George Ross Eshleman, Lancaster, Fa,